Opinión disidente emitida por el
Juez Asociado Señor Rigau.
San Juan, Puerto Rico, a 30 de enero de 1981
En este caso la controversia inmediata gira sobre la cues-tión de si está vencido o no el nombramiento por doce años de un Juez Superior de Puerto Rico. Decimos la “controversia inmediata” porque, además de esa, forma parte de la atmós-fera del caso la controversia mayor de si una decisión adversa al demandado constituye una indebida o ilegal intromisión del Poder Judicial en la facultad de nombramiento del Primer Ejecutivo del país. Hemos de dirigirnos a ambas cuestiones, ya que estimamos que es de considerable importancia que se aclaren en lo posible las mismas.
Sobre el nombramiento de jueces, la See. 8 del Art. Y de la Constitución de Puerto Rico dispone, en lo pertinente, que los jueces serán nombrados por el Gobernador con el consejo y consentimiento del Senado. El término por el cual servirán los Jueces del Tribunal Supremo está fijado por la Constitu-ción y los términos para los Jueces del Tribunal de Primera Instancia están fijados por ley.
Como parte de la reforma política y administrativa que se llevó a cabo en Puerto Rico en la década del ‘50, (1) Puerto *680Rico se dio una Constitución moderna, con un moderno Ar-tículo Judicial —el Art. V de dicha Constitución— y una ex-celente Ley de la Judicatura, la cual siguió las líneas gene-rales del mejor pensamiento contemporáneo sobre la materia. 4 L.P.R.A. sec. 1 y ss.
La Convención Constituyente de Puerto Rico, la cual aprobó la Constitución de este país, y la Asamblea Legislativa y el Gobernador de Puerto Rico, quienes aprobaron la Ley de la Judicatura, no trataron livianamente los importantes asun-tos de la independencia judicial y de la organización de dicha rama. Así se ha reconocido generalmente. El citado Artículo de la Constitución —el Artículo Judicial— mereció el si-guiente comentario de Roscoe Pound:
Your letter of November 30th, [1952] with a copy of the Judicial Article which the Committee on the Judiciary has submitted to the Constitutional Convention for adoption as part of the Constitution now being drafted for Puerto Rico, was delayed in reaching me. I have just read it attentively and feel that you and your Committee are to be congratulated on an excellent bit of work. Your draft seems to me to be in accord with the best that has been thought and written on the subject, and entirely justified by experience. The unified judicial organization which you propose will put Puerto Rico in the forefront not only of American jurisdictions but of countries generally. (Carta del Profesor Pound al Hon. Ernesto Ramos Antonini, Presidente de la Cámara de Representantes de la Asamblea Legislativa de Puerto Rico, fechada a enero 3 de 1952. Obra copia en la biblio-teca del Juez ponente.)
Puede verse también sobre el particular Puerto Rico Committee Drafts Excellent Judicial Article, 35 Journal of the American Judicature Society 122 (1951); Clark «fe Rogers, The New Judiciary Act of Puerto Rico: A Definite Court Reorganization, 61 Yale L.J. 1147 (1952); Snyder, New *681Puerto Rico Judicial System is Modern and Efficient, 36 Journal of the American Judicature Society 134 (1953); Shelden D. Elliott, “Our Faith injustice”: Puerto Rico Shoios the Way to Better Courts, 42 American Bar Association Journal 25 (1956); Antonio Negrón García, Puerto Rico Updates its Courts, 58 Journal of the American Judicature Society 350 (1975); Fanny Klein, Federal and State Courts Systems, Institute of Judicial Administration, Ballingher Pub. Co., 1977, págs. 156-163.
Desde luego, como toda institución humana, al pasar del tiempo se hace necesario revisarla y actualizarla. José Trías Monge, El Sistema Judicial de Puerto Rico, Río Piedras, Ed. U.P.R., 1978, pág. 157 y ss.; Pueblo v. Morcelo Martínez, 104 D.P.R. 20, 22 (1975).
El demandante fue nombrado Juez Superior en 27 de marzo de 1968 por un término de doce años a tenor con la Sec. 12 de la Ley de la Judicatura, 4 L.P.R.A. see. 92. En 14 de junio de 1974 fue nombrado Director Administrativo de la Oficina de Administración de los Tribunales, a tenor con las disposiciones de la See. 25 de la Ley de la Judicatura de Puerto Rico, según enmendada por la Ley Núm. 70 de 14 de junio de 1974 (4 L.P.R.A. see. 331). Desempeñó dicho cargo del 17 de junio de 1974 al 16 de octubre de 1977, un total de 40 meses.
Para el mes de marzo de 1980 el señor Gobernador tomó la posición de que el término de doce años por el cual había sido nombrado el juez demandante había expirado y designó a otra persona para sustituir en su cargo al juez demandante.
El juez demandante presentó en el Tribunal Superior una demanda de injunction en solicitud de que se detuviese la acción del señor Gobernador que le destituía de su cargo, ya que había que esperar que se venciesen los doce años por el cual había sido nombrado, para que tal acción del Gobernador fuese válida. Tuvo éxito en el Tribunal Superior y ante nos recurrieron los demandados en petición de revisión.
*682La Oficina de Administración de los Tribunales se creó mediante la See. 25 de la Ley de la Judicatura del año 1952 (4 L.P.R.A. see. 331). Mediante la Ley Núm. 103 de 29 de junio de 1960 se añadió el siguiente párrafo, a la citada See, 25 de la Ley de la Judicatura:
Si el nombramiento de Director Administrativo recayere en una persona que esté ocupando un cargo como Juez del Tribunal Superior al momento de extendérsele nombramiento, dicha persona así designada retendrá todos sus derechos al amparo de las disposiciones de la Ley Núm. 12, de 19 de octubre de 1954, según enmendada, conocida como Ley de Retiro de la Judicatura, y el tiempo en que actúe como Director Administrativo de los Tribunales se le acreditará como si hubiera servido como Juez Superior.
Se observará que el propósito de ese párrafo fue establecer que si un juez era nombrado Director, se le extenderían en ese cargo los beneficios de retiro como juez. Lo relativo a la acreditación del tiempo, naturalmente lo que quería añadir es que el tiempo servido como Director se le acreditará al retiro como si hubiese servido de Juez Superior. El propósito no fue establecer que el tiempo servido como Director Administra-tivo de los Tribunales redujese el término del juez que acep-tase ser Director Administrativo. El propósito fue favorecer al juez que aceptase el cargo administrativo, no penalizarlo por ello.
Que ese fue el propósito legislativo surge de la Ley Núm. 42 de 29 de mayo de 1964, que enmienda ese párrafo dis-poniendo expresamente que la referencia al tiempo servido es “para fines de retiro”, y añade que “. . . el tiempo en que actúe como Director Administrativo de los Tribunales se le acreditará para fines de retiro como si hubiera servido como Juez Superior”.
Dicha Ley Núm. 42, adicionó, además, el siguiente pá-rrafo :
Si mientras ocupare el cargo de Director Administrativo dicha persona fuere nuevamente nombrada para ocupar un *683cargo de Juez Superior, recibirá en su nueva posición aquel sueldo que le habría correspondido si hubiera continuado in-interrumpidamente en su anterior cargo de Juez Superior, y, por tanto, el tiempo que sirvió como Director Administrativo le será acreditado como servido en calidad de Juez Superior.
Mediante la Ley Núm. 70 de 14 de junio de 1974, se en-mendó nuevamente el texto de la See. 25 de la Ley de la Judi-catura. El último párrafo de dicha sección ahora dispone como sigue. Lo copiamos íntegro por razón de objetividad y porque contiene una cláusula que es vital para la interpreta-ción de la ley y para la resolución de este caso. Dice dicho párrafo:
Si el nombramiento de Director Administrativo recayere en una persona que esté ocupando un cargo como Juez del Tribunal de Primera Instancia de Puerto Rico, dicha persona así desig-nada, retendrá a todos los fines pertinentes, su cargo, condición y derechos de Juez mientras desempeña las funciones de Director Administrativo. Disponiéndose, que tal designación conllevará un relevo total y absoluto, y un impedimento en la realización de cualesquiera funciones judiciales o de otras índoles que emanen de la condición de Juez, las cuales quedarán suspendidas mien-tras se desempeñe como Director Administrativo de los Tribu-nales. Durante tal período devengará el sueldo correspondiente al cargo de Director Administrativo o el correspondiente a su cargo de Juez, de los dos, el mayor y, una vez cese en el mismo, recibirá aquel sueldo que le habría correspondido si hubiera continuado las funciones ininterrumpidamente en su cargo de Juez del Tribunal de Primera Instancia. Tal designación no afectará el transcurso del término de nombramiento correspon-diente al cargo de Juez del Tribunal de Primera Instancia que ostente, ni los derechos al amparo de las disposiciones de la Ley de Retiro de la Judicatura, sees. 233 a 246 de este título. El tiempo en que actúe como Director Administrativo de los Tribunales se le acreditará para fines de retiro. (Énfasis suplido.)
De la Exposición de Motivos de la Ley Núm. 70 de 14 de junio de 1974 surge que el texto copiado obedece a un Informe sometido el 21 de enero de 1974 por la Comisión para Estudio *684de los Tribunales al Consejo sobre la Reforma de Justicia, en el que se recomienda que cuando un juez sea nombrado Director, dicho magistrado retenga su cargo y condición de juez.
Surge, además, que la Asamblea Legislativa aprobó la en-mienda, entre otras, para hacer más atractivo para los jueces el cargo de Director, al no conllevar una renuncia o desvincu-lación de la judicatura. De lo anterior se colige que el objetivo principal de la enmienda fue que los jueces retuvieran su status como tales.
El texto citado, además de establecer que un juez nom-brado Director conserva su cargo, condición y derechos de juez, expresamente dispone que el nombramiento de Director “no afectará el transcurso del término de nombramiento co-rrespondiente al cargo de Juez” ni sus derechos de retiro. (Énfasis suplido.)
La determinación de las cuestiones ante nos, nos lleva a aplicar las reglas generales de hermenéutica contenidas en nuestro Código Civil, que es nuestro Derecho supletorio.
“Las palabras de una ley deben ser generalmente enten-didas en su más corriente y usual significación, sin atender demasiado al rigor de las reglas gramaticales, sino al uso general y popular de las voces” (Énfasis suplido.) Código Civil, Art. 15. (31 L.P.R.A. sec. 15.)
“Cuando las palabras de una ley son dudosas, su sentido debe ser buscado por el examen y comparación de las frases dudosas con otras palabras y sentencias que les estén rela-cionadas, en el orden de una buena investigación, para llegar a su verdadero significado.” Código Civil, Art. 17. (31 L.P.R.A. sec. 17.)
“Las leyes que se refieren a la misma materia o cuyo ob-jeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro.” Código Civil, Art. 18. (31 L.P.R.A. sec. 18.)
*685“El medio más eficaz y universal para descubrir el ver-dadero sentido de una ley cuando sus expresiones son dudo-sas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron ál poder legislativo a dictarla.” Código Civil, Art. 19. (31 L.P.R.A. sec. 19.)
A tenor con lo anterior, debemos buscar el significado co-rriente, usual y popular de la palabra clave en la expresión legislativa que estamos examinando. En el Diccionario de la Lengua Española, 19na ed., 1970, aparecen 9 acepciones de la palabra “afectar”. Las primeras 6 no aplican en el presente contexto. Las restantes 3 leen como sigue: “7. Menoscabar, perjudicar; influir desfavorablemente. 8. Producir alteración o mudanza en alguna cosa. 9. Imponer gravamen u obligación sobre alguna cosa, sujetándola el dueño a la efectividad de ajeno derecho.”
En nuestro medio en Puerto Rico —cuyo conocimiento es determinante para el debido entendimiento de lo que quiso decir el Legislador— el uso común de la palabra “afectar” es el sétimo, esto es, el que implica menoscabar, perjudicar o influir desfavorablemente.
En el presente contexto, las primeras dos acepciones del sétimo significado son las realmente aplicables. Al sustituir-las por la palabra “afectar” en la expresión que examinamos, podemos determinar su verdadero sentido: el nombramiento de un juez como Director no afectará, esto es, no menosca-bará ni perjudicará el transcurso del término de doce años por el cual fue nombrado el juez demandante. Esa expresión “no afectará”, significa que el término servido por el juez como Director Administrativo no se le rebajará del término de doce años de su incumbencia como juez. Así es como se cumple con la Ley, no afectándole o menoscabándole ni per-judicándole en su término judicial de doce años. De otro modo, se estaría vulnerando la Sec. 12 de la Ley de la Judicatura, 4 L.P.R.A. see. 92, la cual dispone que todo juez será nom-brado y desempeñará su cargo por un término de doce años.
*686Como puede verse, el propósito fue ampliar los beneficios como medio de atracción y no concuerda ese esquema con la noción de que los beneficios anteriores se reduzcan, como lo sería el que se disponga que el término administrativo de servicio como Director se incluya en el término judicial de incumbencia como juez. La intención fue adicionar, y no pri-var de derechos o beneficios que anteriormente se disfrutaban.
Esa protección de la judicatura y de la independencia judicial se sigue manifestando en legislación posterior de la Asamblea Legislativa de Puerto Rico. Así, por ejemplo, la Ley Núm. 85 de 28 de junio de 1978 (16 L.P.R.A. sec. 3017a), dispone que si el nombramiento de Miembro de la Junta Re-visora Electoral recayere sobre un juez, dicha persona reten-drá, a todos los fines pertinentes, su cargo, condición y dere-chos de juez mientras desempeña las funciones de Miembro de la Junta Revisora.
En esta reciente legislación del año 1978, para que no hubiese la menor duda, la Asamblea Legislativa se tomó la precaución de expresar en la citada sección que “Al retornar a su cargo de Juez comenzará a correr el término que le res-taba al momento de ser nombrado Miembro de la Junta Re-visora”. Véase en ese mismo sentido el Informe de la Comi-sión de Gobierno de la Cámara de Representantes sobre la citada Ley Núm. 85 de 1978. Esa enmienda o aclaración es lo que se llama la aclaración auténtica, pues no la hace un juez ni se hace a propuesta de los tratadistas, sino que la hizo el propio organismo legislativo, fuente primaria de la ley es-crita. Albaladejo, Compendio de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1976, pág. 29; Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870, 874 (1975).
Las alegaciones hechas en torno a este caso, en el sentido de que el Primer Ejecutivo está exento de la revisión judicial, son contrarias a toda la tradición del Derecho constitucional nuestro y son inconsistentes con el concepto de gobierno cons-titucional, concepto que implica gobierno por poderes limi-*687tados. Dicho concepto no reconoce funcionario alguno que sea legibus solutus, superior a la ley. No lo reconocía ni el cons-titucionalismo antiguo ni lo reconoce el constitucionalismo moderno. La idea medieval de que el gobernante está sujeto a la ley fue recogida y reivindicada por el Derecho común. Como consecuencia de las crisis constitucionales de Inglaterra del siglo 17, dicha idea quedó definitivamente establecida. De ahí pasó a nuestras constituciones. (2)
Aunque lo haya dicho antes, como el asunto va a la médula de estas cuestiones, parece útil insistir. El principio de la separación de poderes representa la concretización jurídica de una teoría de gobierno. Esta teoría de los gobiernos “divididos” o “mixtos”, como también se le conoce, es una valiosa defensa contra la tiranía y es mucho más antigua que la Constitución de los Estados Unidos y que los escritos de los teóricos políticos de los siglos 17 y 18 que los autores de la Constitución americana conocían tan bien.
La Constitución de la Roma republicana ofrece un ejemplo notable de una cuidadosa separación de poderes. Discusiones del tema se encuentran en Aristóteles (Política), en Platón (Las Leyes) y en Polibio (Historias, Libro VI). El influjo del análisis de Polibio ha llegado hasta el pensamiento moderno.(3) En Inglaterra lo discute en 1583, ya con rela-ción al Derecho constitucional inglés, Sir Thomas Smith (De República Anglorum). (4) El republicano Harrington, en su Oceana (1656) lo trata extensamente.
*688Las fuentes inmediatas que sobre esto inspiraron a los padres de la Constitución americana fueron Locke, Second Treatise of Government (1690) y especialmente Montesquieu, El Espíritu de las Leyes, Libro XI (1748), a quien Madison llamó “el oráculo que siempre se consulta sobre estos asuntos”, The Federalist No. 47 (1788). En la formulación americana de la doctrina de separación de poderes también influyó Blackstone, Commentaries on the Lazos of England (1765 y ediciones siguientes), debido a su gran influjo sobre la pro-fesión legal americana durante el primer siglo de ésta. Pound, The Formative Era of American Law (1938). Para excelen-tes discusiones de la doctrina, véase el capítulo “The Separation of Powers: False and True” en Finer, The Theory and Practice of Modern Government, edición revisada 1960, pág. 94; Friedrich, Constitutional Government and Democracy, ed. rev. 1950, pág. 173, y Sharp, The Classical American Doctrine of “the Separation of Powers”, 2 U. Chi. L. Rev. 385 (1935).
Hoy día está reconocido universalmente por los tribunales y por los tratadistas que la separación de poderes no es com-pleta ni absoluta. (5) Puede decirse que nadie pretendió que lo fuese. La imposibilidad práctica de lo contrario fue recono-cida por sus expositores principales y por los propios padres de la Constitución de los Estados Unidos. Madison, The Federalist No. 47.
Como ejemplo de lo anterior en el sentido de que el Poder Ejecutivo está sujeto a la Constitución y a las leyes y de que *689no hay funcionario legibus solutus en nuestro sistema de go-bierno, véanse Marbury v. Madison, 1 Cranch 137 (1803); Humphrey’s Executor v. United States, 295 U.S. 602 (1935); Youngstoivn Co. v. Sawyer, (el “Steel-Seizure Case”) 343 U.S. 579 (1952); Powell v. McCormack, 395 U.S. 486 (1969); United States v. Nixon, 418 U.S. 683, 703-707 (1974); Jimé-nez v. Reiley, 30 D.P.R. 626 (1922); Romero Moreno v. Gore, Gobernador, 46 D.P.R. 408 (1934) y Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 759-760 (1977).
La Constitución de Puerto Rico le impone como primer deber al Gobernador cumplir él la ley, y como segundo deber, hacerla cumplir. Art. IV, Sec. 4.
Como puede verse, la legislación patria que antes hemos reseñado demuestra una genuina preocupación por parte de la Asamblea Legislativa por sostener y defender la indepen-dencia judicial en Puerto Rico.
En nuestro sistema, las dos ramas políticas son la Legis-lativa y la Ejecutiva. Sus titulares son electos y tienen respe-tabilísimas funciones que llevar a cabo. Pero, por otro lado, la realidad es que normalmente ambas ramas están bajo el control de un partido político, el de la mayoría.
Como una mayoría puede ser virtuosa y observadora de la Ley, pero como también puede ser arbitraria e irrespetuosa de la Ley, la Constitución provee el sistema de pesos y con-trapesos, para garantizar así libertades de los ciudadanos. Es la Rama Judicial la que en esos casos, actuando imparcial-mente, interpreta y aplica la Constitución y la Ley, para así garantizar a los ciudadanos de todas las ideologías políticas y de toda condición económica y social, sus derechos y liber-tades.
Para que la democracia sea compatible con la libertad, aquélla tiene que contener como uno de sus elementos necesa-rios, el acuerdo de que vamos a estar en desacuerdo. Porque si, en ausencia de una Constitución o en violación de ella, la mayoría, mediante su control del gobierno, negase a la mino-*690ría su derecho a expresarse y a funcionar políticamente, ha-bría democracia en el estricto sentido de la palabra (gobierno por la mayoría), pero no habría libertad. Las Constituciones de Puerto Rico y de los Estados Unidos contienen ese elemento en su garantía de la libertad de palabra y de reunión.
En ausencia de una Rama Judicial competente, preocu-pada e independiente se desvanecerían todas las libertades que aparecen garantizadas en la. Constitución y en las leyes. De ahí la importancia de la independencia judicial. Ésta es imprescindible para que todo el país, todos los ciudadanos, se sientan razonablemente seguros en sus derechos, en sus hogares y en sus trabajos.
Si bien es cierto que la Sec. 10 del Art. VI de la Constitu-ción dispone que no se prorrogará el término de un funciona-rio público después de su nombramiento, esa no es la situación de autos. Aquí no se trata de prorrogar o extender el término de un funcionario público (el juez demandante), sino de pro-tegérselo; de evitar que se lo acorten. El Juez demandante, quien ejercía el cargo de Director Administrativo de los Tribunales, tiene derecho a esa protección; protección que no tiene como propósito principal la protección de un individuo, sino la protección de los principios fundamentales de la ina-movilidad e independencia judicial.
La independencia de la Rama Judicial y la inamovilidad de los jueces, excepto por las causas que determinan las leyes, son factores esenciales para el mantenimiento del imperio de la ley y del estado de derecho. Este concepto básico en nada reduce los poderes de las otras dos ramas del gobierno, la Legislativa y la Ejecutiva, siempre que éstas funcionen den-tro de sus legítimos ámbitos constitucionales.
No hay confrontación; hay —o debe haber— colaboración hacia el bien común. Con respeto para todos, y especialmente para la Justicia y para el espíritu que informa nuestra Cons-titución y la Ley de la Judicatura, yo confirmaría la sentencia recurrida.

 The Annals of the American Academy of Political and Social Science, Vol. 285, enero 1953, pág. 33; Henry Wells, The Modernization of *680Puerto Rico, Cambridge, Massachusetts, Harvard U. Press, 1969; tra-ducción española titulada La Modernización de Puerto Rico, Río Piedras, Ed. U.P.R., 1972; Charles T. Goodsell, The Administration of a Revolution, Cambridge, Massachusetts, Harvard U. Press, 1965.


 C. H. Mcllwain, Constitutionalism, Ancient and Modern, New York, Great Seal Books, 1947; Sir W. Holdsworth, A History of English Law, ed. 1945, reimpreso en 1966, T. V, pág. 423 y ss. y T. VI, págs. 3-122; R. Pound, The Spirit of the Common Law, Boston, Marshall Jones Co., 1921, Cap. 3.


 Influyó en Cicerón y en pensadores de la Edad Media como Marsi-lio de Padue y Santo Tomás de Aquino; y en Locke y Montesquieu, entre los modernos.


 Allen, A History of Political Thought in the Sixteenth Century, 1928, pág. 262.


 Banco Popular, Liquidador v. Corte, 63 D.P.R. 66, 70 (1944); Miffitt v. Statler Hilton, Inc., 248 A.2d 581, 583 (1968); Hobson v. Hansen, 265 F.Supp. 902, 915 (1967); Hill v. Relyea, 216 N.E.2d 795, 798 (1966); David v. Vesta Co., 212 A.2d 345, 357 (1965); United States v. Solomon, 216 F.Supp. 835, 840 (1963); Dickson v. Saiz, 308 P.2d 205, 211 (1957); In re Opinion of the Justices, 64 A.2d 169, 172 (1949); Parker v. Riley, 113 P.2d 873, 877 (1941); K. C. Davis, Administrative Law Treatise, St. Paul, Minnesota, West Publishing Co., 1958, Vol. 1, sec. 1.09; L. L. Jaffe, Judicial Control of Administrative Action, Boston, Little, Brown and Co., 1965, pág. 29, y Sharp, artículo citado, 2 U. Chi. L. Rev. 385 (1935).